       Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 1 of 16




 1   Meenoo Chahbazi (AZ Bar No. 029568)
     Chahbazi Law PLLC
 2   4742 N. 24th Street, Suite 300
     Phoenix, Arizona 85016
 3   Telephone: (602) 282-5870
     mc@employeelawoffice.com
 4
     Attorney for Plaintiff Mary Campbell
 5
                             UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF ARIZONA
 7
     Mary Campbell, an individual,
 8                                                    Case No.
                         Plaintiff,
 9
     vs.                                              COMPLAINT
10
     Denis McDonough, Secretary of Veterans
11   Affairs, U.S. Department of Veterans             (Title VII; ADEA)
     Affairs,
12                                                    (Jury Trial Demanded)
                         Defendant.
13
14
15         Plaintiff Mary Campbell, by and through her counsel, alleges as follows:
16         1.      This action is brought pursuant to Title VII of the Civil Rights Act of
17   1964, 42 U.S.C. § 2000(e), et seq., as amended (“Title VII”) and the Age
18   Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., 29 U. S. C.§633a
19   (ADEA).
20                                          PARTIES
21         2.      Plaintiff Mary Campbell is an African American female, who is 61 years
22   old, and a resident of Maricopa County, Arizona. She is also a veteran who was
23   honorably discharged and received a Meritorious Service Medal.
24         3.      Defendant Denis McDonough is the Secretary of the U.S. Department of
25   Veterans Affairs (“VA”), and was selected by presidential appointment to lead the VA.
26         4.     VA is one of the largest integrated health care systems in the United
27   States and the second largest federal department after the Department of Defense.
28
       Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 2 of 16




 1          5.     VA has approximately 167 medical centers and more than 1,400
 2   community-based outpatient clinics.
 3                                      JURISDICTION
 4          6.     The Court has jurisdiction over this case pursuant to 29 U.S.C. §
 5   2617(a)(2) and 28 U.S.C. §§ 1331, 1332 and 1367.
 6          7.     Venue is proper in the District of Arizona pursuant to 28 U.S.C. § 1391.
 7                                GENERAL ALLEGATIONS
 8          8.     Ms. Campbell has provided over 18 years of service to the federal
 9   government through her service to the military and as a government employee.
10          9.     Ms. Campbell began her employment with VA in 2014.
11          10.    In 2018, Ms. Campbell moved from Illinois to Arizona to accept a
12   position as a GS-11, Administrative Officer, and a supervisor to program support
13   assistants (PSA). She began working in this position at the Phoenix VA Medical Center
14   (VAMC) in approximately November 2018.
15          11.    Since approximately November 2018, Ms. Lisa Wayman, the Chief of
16   Nursing Education at the VAMC (Chief Wayman), subjected Ms. Campbell to
17   harassment based on her race, age, and as reprisal for her protected activity, culminating
18   in harming Ms. Campbell’s reputation, denigrating her to management, and causing
19   management to further deny Ms. Campbell support, and demote Ms. Campbell from a
20   GS-11 to a GS-9.
21          12.    Five or more VA employees have reported discrimination by Chief
22   Wayman to VA, including discrimination based on race and age.
23          13.    Thirteen or more VA employees have reported Chief Wayman’s
24   harassing conduct to VA. The employees who have made these reports against Chief
25   Wayman include nonwhite and/or older employees who have been subjected to
26   harassment and/or reprisal by Chief Wayman, as well as VA employees who have
27   witnessed Chief Wayman’s harassment of nonwhite employees.
28          14.    Chief Wayman has subjected multiple non-white and older employees to

                                                -2-
      Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 3 of 16




 1   hostile conduct and discriminatory comments.        For example, Chief Wayman has
 2   engaged in the following conduct:
 3                a. Chief Wayman said to another non-white employee “Nobody likes
 4                   you” and repeatedly told her “Nobody understands you [when you
 5                   speak].”
 6                b. Chief Wayman slammed the door on another black VA employee after
 7                   accosting him and telling him that he did not look busy, stereotyping
 8                   him as lazy. The black employee reported to VA that he “did not feel
 9                   it to be safe” to work with Chief Wayman in the Nursing Education
10                   department.     One witness stated that Chief Wayman “repeatedly
11                   clenched her fists” when confronting this black employee.
12                c. Chief Wayman yelled at and berated a number of other nonwhite
13                   employees. A VA employee who filed a complaint after witnessing
14                   Chief Wayman berate another nonwhite employee stated that she “felt
15                   terrible” for the nonwhite employee, “it was hard to watch” and she
16                   was “stunned to find out” that the person engaging in the offensive
17                   conduct “was the Chief of Education.”
18                d. Another nonwhite employee reported in a complaint to management
19                   regarding Ms. Wayman: “I feel like I am being targeted . . . I have
20                   worked in this facility for 26 years and I would like to think that I have
21                   a good reputation as one of the hardest working nurse[s] who put a lot
22                   of effort in taking care of our Veterans.”
23                e. Chief Wayman asked two older employees that reported to her, who
24                   were 55 or older, when they were “going to retire.” Chief Wayman
25                   wrote in a memo to upper management that she wanted to “get rid of”
26                   their positions, as well as the positions of two other older employees.
27                f. Chief Wayman told another older VA employee that she was giving
28                   some of the older employee’s assignments to a younger VA employee

                                               -3-
       Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 4 of 16




 1                      because “he was younger” and had better ideas, despite the fact that
 2                      the younger employee was much less experienced and was being
 3                      trained by the older VA employee.
 4          15.       VA has acknowledged that Chief Wayman has engaged in a continued
 5   pattern of intimidation and inappropriate conduct toward multiple staff.
 6          16.       However,    notwithstanding     numerous    complaints    and     VA’s
 7   acknowledgement of Chief Wayman’s repeated pattern of intimidating and
 8   inappropriate conduct, after receiving 13 complaints regarding Ms. Wayman from 2016-
 9   2019, VA maintained Chief Wayman in her role as Chief of Nursing Education at the
10   Phoenix VA until at least July, 2021.
11          17.       Chief Wayman repeatedly engaged in discriminatory harassment and
12   reprisal against Ms. Campbell based on her race, black, her age, (59 at the time,
13   currently 61), and her EEO activity including but not limited to the following examples.
14          18.       Since approximately November 2018, Chief Wayman opposed Ms.
15   Campbell’s leadership and supervisory role. For example, Chief Wayman unfairly
16   criticized and tried to undermine Ms. Campbell’s plans and proposals. Chief Wayman
17   opposed Ms. Campbell’s management and supervision of a white PSA and interfered
18   with Ms. Campbell’s ability to work with the white PSA as part of a team. Chief
19   Wayman turned the white PSA against Ms. Campell and rewarded the white PSA for
20   siding with her, Chief Wayman, by taking away some of his duties and allowing him to
21   work from home.
22          19.       Chief Wayman harassed Ms. Campbell based on the assignment of
23   space for Ms. Campbell’s department and wanted Ms. Campbell to give up space
24   assignment for her department. Chief Wayman alleged Ms. Campbell did not have
25   authority with respect to room assignments and implied that Ms. Campbell was not part
26   of leadership.
27          20.       On or about March 21, 2019, Chief Wayman harassed Ms. Campbell
28   about preferring Ms. Campbell’s office over her (Chief Wayman’s) own work office.

                                                -4-
       Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 5 of 16




 1          21.    Chief Wayman screamed and yelled at Ms. Campbell saying that Ms.
 2   Campbell’s office was nicer, implying that Ms. Campbell did not deserve her office.
 3          22.    Chief Wayman repeatedly and easily became enraged and reacted in a
 4   hostile manner toward Ms. Campbell.
 5          23.    On or about March 29, 2019, when Ms. Campbell was trying to assist
 6   Chief Wayman to find a new office for her department, Chief Wayman threatened to
 7   report Ms. Campbell to then Associate Director Patient Care Services/Nurse Executive.
 8          24.    Chief Wayman repeatedly made false and disparaging accusations
 9   regarding Ms. Campbell in complaints to management.
10          25.    Chief Wayman, through her discriminatory intent against Ms. Campbell,
11   caused Leslie Lockridge, Deputy Nurse Executive (Deputy Lockridge) and other VA
12   management to engage in adverse conduct toward Ms. Campbell and reinforced Deputy
13   Lockridge’s   discriminatory    and   retaliatory   stereotypes   of   Ms.   Campbell.
14   See eg., Day v. UPS, 829 F. Supp. 2d 969, 975-77 (D. Or. 2011)(citing Staub v. Proctor
15   Hospital, 131 S. Ct. 1186, 1190-94, 179 L. Ed. 2d 144 (2011) (analyzing cat’s paw
16   theory).
17          26.    Ms. Lockridge was absent for approximately five months. When she
18   returned from her absence, she relied on Lisa Wayman’s input regarding Ms. Campbell,
19   and began to try to build a case against Ms. Campbell. She blamed Ms. Campbell for
20   the lack of training that she (Ms. Campbell) had received and further isolated and
21   denied Ms. Campbell training.
22          27.    On May 17, 2019, Leslie Lockridge, Deputy Nurse Executive placed Ms.
23   Campbell on probation, based on a complaint made by Chief Wayman, although Ms.
24   Campbell was not informed of a probationary period when she began the position in
25   November 2018.
26          28.    On May 28, 2019, Deputy Lockridge gave Ms. Campbell a Letter of
27   Expectations based on Chief Wayman’s complaints, despite the fact that two witnesses
28   corroborated that Chief Wayman was engaging in harassing conduct during the

                                               -5-
       Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 6 of 16




 1   incidents at issue, and despite the fact that at that time 10 or more employees had
 2   complained about Chief Wayman’s hostility (currently 13 or more employees have
 3   complained).
 4          29.     From May-August 2019, Deputy Lockridge denied Ms. Campbell the
 5   support that she needed and isolated Ms. Campbell.
 6          30.     From May-August 2019, Deputy Lockridge did not acknowledge the
 7   impact on Ms. Campbell given that she (Deputy Lockridge) was not present during the
 8   previous months and blamed Ms. Campbell for Deputy Lockridge and management’s
 9   failure to provide Ms. Campbell with sufficient orientation and training.
10          31.     From May-August 2019, Deputy Lockridge focused on building a case
11   against Ms. Campbell to force Ms. Campbell out of her position.
12          32.     On multiple dates, Deputy Lockridge denied Ms. Campbell recognition
13   for positive contributions, accomplishments and scrutinized Ms. Campbell.
14          33.     On multiple dates, management did not provide Ms. Campbell with
15   orientation and training. For example, Leslie Lockridge never sat down with Ms.
16   Campbell to review previous budget spending, or contractual decisions, future budget
17   spending projections, line items of interest, future contract expenses and additional
18   needed information that would set her up to be successful managing the budget for
19   nursing. This information could not be gained or shared by mentor (AOs) outside of
20   nursing service, and Ms. Campbell needed this information from Leslie Lockridge,
21   given that the previous person that controlled the budget had been gone for two years.
22          34.     In approximately May 2019, Deputy Lockridge failed to approve Ms.
23   Campbell for Contracting Officer’s Representative (COR) Training, then Deputy
24   Lockridge blamed Ms. Campbell in September 2019 and other dates for not taking COR
25   Training. Despite the fact that Ms. Campbell sent the notification to Leslie Lockridge
26   and sent a reminder to Ms. Lockridge, Ms. Lockridge denied approval and then blamed
27   Ms. Campbell for not attending COR training.
28          35.     On August 8, 2019 and other dates, Ms. Campbell reported race and age

                                                -6-
       Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 7 of 16




 1   discrimination by Chief Wayman and VA management to VAMC’s EEO Program
 2   Manager and VA Management.
 3          36.     On multiple dates including September 4, 2019, Chief Wayman filed or
 4   made complaints against Ms. Campbell and made false and retaliatory accusations
 5   against Ms. Campbell.
 6          37.     On September 4, 2019, Deputy Lockridge indicated that she was falsely
 7   blaming (scapegoating) Ms. Campbell for Chief Wayman’s hostile conduct. Deputy
 8   Lockridge stated that Chief Wayman’s complaints against Ms. Campbell were a direct
 9   response to another black employee’s EEO complaint against Chief Wayman.
10          38.     In approximately October 2019, Deputy Lockridge asked Ms. Campbell
11   to sign a blank “Summary Rating.”
12          39.     On November 7, 2019, after Deputy Lockridge had spoken to the EEO
13   Counselor, Ms. Campbell received notice that Deputy Lockridge had given her a
14   Special Rating of “Unacceptable” and wrote that Ms. Campbell “Refused to Sign
15   10/11/19”; however, Ms. Campbell had not previously received the completed
16   documentation.
17          40.     VA management additionally engaged in the following discrete and
18   independently actionable conduct toward Ms. Campbell.
19          41.     Chief Wayman and Deputy Lockridge’s discriminatory and retaliatory
20   conduct toward Ms. Campbell culminated in Ms. Campbell’s demotion.
21          42.     On September 4, 2019, VA management issued Ms. Campbell a
22   memorandum entitled “Failure to Satisfactorily Complete Supervisory Probationary
23   Period” and demoted her from a GS-11 to a GS-9 Administrative Officer, which
24   resulted in a salary decrease.
25          43.     On September 29, 2019, VA management reassigned Ms. Campbell to
26   the Community Living Center (CLC) permanently.
27          44.     On or about November 7, 2019, Deputy Lockridge gave Ms. Campbell a
28   Special Rating of “Unacceptable.”

                                               -7-
       Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 8 of 16




 1             45.   After her demotion, Ms. Campbell was replaced by a white, younger
 2   employee who took over her Administrative Officer position.
 3                                 ADMINISTRATIVE EXHAUSTION
 4             46.   Ms. Campbell filed her EEO Complaint with the Agency on November
 5   14, 2019 and received a final agency decision on June 11, 2021.
 6                                          CLAIM ONE
 7                    (Harassment Based on Race in Violation of Title VII)
 8             47.   Plaintiff incorporates all previous allegations as though set forth fully
 9   herein.
10             48.   Plaintiff was subjected to race discrimination and harassment by VA
11   based on her race, black.
12             49.   Plaintiff was harassed and discriminated against based on her race by
13   Chief Lisa Wayman who subjected her to intimidation and harassing conduct, made
14   false accusations against her, blamed her for matters outside of her control, denigrated
15   her to other VA staff and management, and used her power and influence to turn staff
16   and management against Ms. Campbell.
17             50.   VA Management, including Leslie Lockridge, relied on Ms. Wayman’s
18   input, and discriminated against and harassed Ms. Campbell, including isolating Ms.
19   Campbell, denying her support, resources, and training, blaming her for matters that
20   were outside of her (Ms. Campbell’s) control, and building a case against her.
21             51.   VA Management, including Leslie Lockridge, relied on Ms. Wayman’s
22   input, and discriminated against and harassed Ms. Campbell, with respect to the terms
23   and conditions of her employment.
24             52.   Defendant, VA, gave Ms. Campbell lower performance evaluations than
25   she deserved, subjected her to a demotion, and replaced her with a white employee.
26             53.   As a result of Defendant’s conduct, Plaintiff has suffered and continues to
27   suffer lost income, lost fringe benefits, mental anguish, emotional distress, pain and
28   suffering, humiliation, inconvenience, harm to reputation and loss of enjoyment of life,

                                                  -8-
       Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 9 of 16




 1   and other lost monetary and non-monetary benefits due to her.
 2                                          CLAIM TWO
 3                           (Retaliatory Harassment under Title VII)
 4             54.   Plaintiff incorporates all previous allegations as though set forth fully
 5   herein.
 6             55.   Defendant retaliated against Plaintiff and subjected her to retaliatory
 7   harassment in violation of Title VII because she engaged in protected activity and
 8   reported discrimination based on race.
 9             56.   Plaintiff was harassed and retaliated against based on her protected EEO
10   activity by Chief Lisa Wayman who subjected her to intimidation and harassing
11   conduct, made false accusations against her, blamed her for matters outside of her
12   control, denigrated her to other VA staff and management, and used her power and
13   influence to turn staff and management against Ms. Campbell.
14             57.   VA Management retaliated against and harassed Ms. Campbell, including
15   isolating Ms. Campbell, denying her support, resources, and training, blaming her for
16   matters that were outside of her (Ms. Campbell’s) control, and building a case against
17   her.
18             58.   VA Management, including Leslie Lockridge, retaliated against and
19   harassed Ms. Campbell, with respect to the terms and conditions of her employment.
20             59.   Defendant, VA, gave Ms. Campbell lower performance evaluations than
21   she deserved and subjected her to a demotion based on her protected EEO activity.
22             60.   As a result of Defendant’s conduct, Plaintiff has suffered and continues to
23   suffer lost income, lost fringe benefits, mental anguish, emotional distress, pain and
24   suffering, humiliation, inconvenience, harm to reputation and loss of enjoyment of life,
25   and other lost monetary and non-monetary benefits due to her.
26
27
28

                                                  -9-
      Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 10 of 16




 1                                        CLAIM THREE
 2                             (Race Discrimination under Title VII)
 3             61.   Plaintiff incorporates all previous allegations as though set forth fully
 4   herein.
 5             62.   Plaintiff was subjected to race discrimination by VA
 6   based on her race, black.
 7             63.   Plaintiff was harassed and discriminated against based on her race by
 8   Chief Lisa Wayman.
 9             64.   VA Management, including Leslie Lockridge, relied on Ms. Wayman’s
10   discriminatory input, and discriminated against Ms. Campbell based on the terms and
11   conditions of her employment.
12             65.   On September 4, 2019, VA management issued Ms. Campbell a
13   memorandum entitled “Failure to Satisfactorily Complete Supervisory Probationary
14   Period” and demoted her from a GS-11 to a GS-9 Administrative Officer, which
15   resulted in a salary decrease.
16             66.   On September 29, 2019, VA management reassigned Ms. Campbell to
17   the Community Living Center (CLC) permanently.
18             67.   On or about November 7, 2019, Deputy Lockridge gave Ms. Campbell a
19   Special Rating of “Unacceptable.”
20             68.   After her demotion, Ms. Campbell was replaced by a white employee
21   who took over her Administrative Officer position.
22             69.   As a result of Defendant’s conduct, Plaintiff has suffered and continues to
23   suffer lost income, lost fringe benefits, mental anguish, emotional distress, pain and
24   suffering, humiliation, inconvenience, harm to reputation and loss of enjoyment of life,
25   and other lost monetary and non-monetary benefits due to her.
26
27
28

                                                  - 10 -
      Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 11 of 16




 1                                          CLAIM FOUR
 2                                    (Retaliation Under Title VII)
 3             70.   Plaintiff incorporates by reference all previous allegations as though set
 4   forth fully herein.
 5             71.   Defendant retaliated against Plaintiff in violation of Title VII because she
 6   engaged in protected activity and reported discrimination based on race.
 7             72.   Plaintiff was retaliated against based on her protected EEO
 8   activity by Chief Lisa Wayman
 9             73.   VA Management, including Leslie Lockridge, retaliated against Ms.
10   Campell based on her protected EEO activity with respect to the terms and conditions of
11   her employment.
12             74.   On September 4, 2019, VA management issued Ms. Campbell a
13   memorandum entitled “Failure to Satisfactorily Complete Supervisory Probationary
14   Period” and demoted her from a GS-11 to a GS-9 Administrative Officer, which
15   resulted in a salary decrease.
16             75.   On September 29, 2019, VA management reassigned Ms. Campbell to
17   the Community Living Center (CLC) permanently.
18             76.   On or about November 7, 2019, Deputy Lockridge gave Ms. Campbell a
19   Special Rating of “Unacceptable.”
20             77.   As a result of Defendant’s conduct, Plaintiff has suffered and continues to
21   suffer lost income, lost fringe benefits, mental anguish, emotional distress, pain and
22   suffering, humiliation, inconvenience, harm to reputation and loss of enjoyment of life,
23   and other lost monetary and non-monetary benefits due to her.
24                                           CLAIM FIVE
25                    (Harassment Based on Age in Violation of the ADEA)
26             78.   Plaintiff incorporates all previous allegations as though set forth fully
27   herein.
28             79.   Plaintiff was subjected to age discrimination and harassment by VA

                                                  - 11 -
      Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 12 of 16




 1   based on her age (then 59, currently 61).
 2             80.   Plaintiff was harassed and discriminated against based on her age by
 3   Chief Lisa Wayman who subjected her to intimidation and harassing conduct, made
 4   false accusations against her, blamed her for matters outside of her control, denigrated
 5   her to other VA staff and management, and used her power and influence to turn staff
 6   and management against Ms. Campbell.
 7             81.   VA Management, including Leslie Lockridge, relied on Ms. Wayman’s
 8   input, and discriminated against and harassed Ms. Campbell, including isolating Ms.
 9   Campbell, denying her support, resources, and training, blaming her for matters that
10   were outside of her (Ms. Campbell’s) control, and building a case against her.
11             82.   VA Management, including Leslie Lockridge, relied on Ms. Wayman’s
12   input, and discriminated against and harassed Ms. Campbell, with respect to the terms
13   and conditions of her employment.
14             83.   Defendant, VA, gave Ms. Campbell lower performance evaluations than
15   she deserved, subjected her to a demotion, and replaced her with a white employee.
16             84.   As a result of Defendant’s conduct, Plaintiff has suffered and continues to
17   suffer lost income, lost fringe benefits, and other lost monetary and non-monetary
18   benefits due to her.
19                                           CLAIM SIX
20                          (Retaliatory Harassment under the ADEA)
21             85.   Plaintiff incorporates all previous allegations as though set forth fully
22   herein.
23             86.   Defendant retaliated against Plaintiff and subjected her to retaliatory
24   harassment in violation of the ADEA because she engaged in protected activity and
25   reported discrimination based on age.
26             87.   Plaintiff was harassed and retaliated against based on her protected
27   activity by Chief Lisa Wayman who subjected her to intimidation and harassing
28   conduct, made false accusations against her, blamed her for matters outside of her

                                                  - 12 -
      Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 13 of 16




 1   control, denigrated her to other VA staff and management, and used her power and
 2   influence to turn staff and management against Ms. Campbell.
 3             88.   VA Management retaliated against and harassed Ms. Campbell, including
 4   isolating Ms. Campbell, denying her support, resources, and training, blaming her for
 5   matters that were outside of her (Ms. Campbell’s) control, and building a case against
 6   her.
 7             89.   VA Management, including Leslie Lockridge, retaliated against and
 8   harassed Ms. Campbell, with respect to the terms and conditions of her employment.
 9             90.   Defendant, VA, gave Ms. Campbell lower performance evaluations than
10   she deserved and subjected her to a demotion based on her protected EEO activity.
11             91.   As a result of Defendant’s conduct, Plaintiff has suffered and continues to
12   suffer lost income, lost fringe benefits, mental anguish, emotional distress, pain and
13   suffering, humiliation, inconvenience, harm to reputation and loss of enjoyment of life,
14   and other lost monetary and non-monetary benefits due to her.
15                                         CLAIM SEVEN
16                              (Age Discrimination under ADEA)
17             92.   Plaintiff incorporates all previous allegations as though set forth fully
18   herein.
19             93.   Plaintiff was subjected to age discrimination by VA
20   based on her age (then 59, currently 61).
21             94.   Plaintiff was harassed and discriminated against based on her age by
22   Chief Lisa Wayman.
23             95.   VA Management, including Leslie Lockridge, relied on Ms. Wayman’s
24   discriminatory input, and discriminated against Ms. Campbell based on the terms and
25   conditions of her employment.
26             96.   On September 4, 2019, VA management issued Ms. Campbell a
27
28

                                                  - 13 -
      Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 14 of 16




 1   memorandum entitled “Failure to Satisfactorily Complete Supervisory Probationary
 2   Period” and demoted her from a GS-11 to a GS-9 Administrative Officer, which
 3   resulted in a salary decrease.
 4          97.     On September 29, 2019, VA management reassigned Ms. Campbell to
 5   the Community Living Center (CLC) permanently.
 6          98.     On or about November 7, 2019, Deputy Lockridge gave Ms. Campbell a
 7   Special Rating of “Unacceptable.”
 8          99.      After her demotion, Ms. Campbell was replaced by a younger employee
 9   who took over her Administrative Officer position.
10          100.    As a result of Defendant’s conduct, Plaintiff has suffered and continues to
11   suffer lost income, lost fringe benefits, and other lost monetary and non-monetary
12   benefits due to her.
13                                        CLAIM EIGHT
14                                    (Retaliation Under ADEA)
15          101.    Plaintiff incorporates by reference all previous allegations as though set
16   forth fully herein.
17          102.    Defendant retaliated against Plaintiff in violation of the ADEA because
18   she engaged in protected activity and reported discrimination based on age.
19          103.    Plaintiff was retaliated against based on her protected activity by Chief
20   Lisa Wayman
21          104.    VA Management, including Leslie Lockridge, retaliated against Ms.
22   Campell based on her protected activity with respect to the terms and conditions of her
23   employment.
24          105.    On September 4, 2019, VA management issued Ms. Campbell a
25   memorandum entitled “Failure to Satisfactorily Complete Supervisory Probationary
26   Period” and demoted her from a GS-11 to a GS-9 Administrative Officer, which
27   resulted in a salary decrease.
28          106.    On September 29, 2019, VA management reassigned Ms. Campbell to

                                                - 14 -
      Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 15 of 16




 1   the Community Living Center (CLC) permanently.
 2         107.    On or about November 7, 2019, Deputy Lockridge gave Ms. Campbell a
 3   Special Rating of “Unacceptable.”
 4         108.    As a result of Defendant’s conduct, Plaintiff has suffered and continues to
 5   suffer lost income, lost fringe benefits, mental anguish, emotional distress, pain and
 6   suffering, humiliation, inconvenience, harm to reputation and loss of enjoyment of life,
 7   and other lost monetary and non-monetary benefits due to her.
 8                                  PRAYER FOR RELIEF
 9         WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
10                A.     For an award of economic damages in an amount sufficient to
11                       make Plaintiff whole for past and future lost income and benefits
12                       and other economic losses suffered by Plaintiff resulting from
13                       Defendant’s conduct;
14                B.     For an award of compensatory damages for mental anguish,
15                       emotional distress, pain and suffering, humiliation, inconvenience,
16                       harm to reputation, loss of enjoyment of life and other losses
17                       incurred by Plaintiff as a result of Defendant’s conduct;
18                C.     To be reinstated into her GS-11 position, with all step and pay
19                       increases, promotions, and monetary benefits;
20                D.     For an award of front pay, including lost wages and benefits.
21                E.     For an award of attorneys’ fees and related expenses;
22                F.     For an award of prejudgment and post-judgment interest;
23                G.     For an award of Plaintiff’s costs of suit incurred herein; and,
24                H.     For an award of such other relief as the Court may deem just and
25                       proper.
26                              REQUEST FOR JURY TRIAL
27         109.    Plaintiff demands a jury trial on all claims and issues set forth herein.
28

                                                - 15 -
     Case 2:21-cv-01468-MTL Document 1 Filed 08/25/21 Page 16 of 16




 1       DATED this 25th day of August 2021.
 2                               CHAHBAZI LAW PLLC
 3
 4                               By /s/ Meenoo Chahbazi
 5
                                        Meenoo Chahbazi
 6                                      Attorney for the Plaintiff Mary Campbell

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        - 16 -
